Citation Nr: 0623582	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure with anemia, claimed as 
a result of treatment of a bladder infection at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to April 
1960 and from October 1963 to January 1974

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was treated at a VA medical facility for a 
urinary tract infection in April 1984.

2.  The veteran developed kidney failure in 2003 and now 
undergoes regular dialysis.

3.  The evidence of record does not establish that the 
veteran's current kidney failure with anemia was due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA at 
the time he was treated for a urinary tract infection in 
April 1984.


CONCLUSION OF LAW

The criteria for entitlement compensation under the 
provisions of 38 U.S.C.A. § 1151 for kidney failure with 
anemia, claimed as a result of treatment of a bladder 
infection at a VA medical facility have not been met.  38 
U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed the current claim in July 2003.  He 
maintains, in essence, that VA treatment of a bladder 
infection in 1984 is the cause of his current kidney failure.    

Relevant law provides that where any veteran shall have 
suffered an injury as a result of hospitalization, medical or 
surgical treatment or examination, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  In pertinent part, 38 U.S.C.A. § 1151 
provides that a disability is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

A more recent VA final rule provided, in essence, regulations 
codifying the requirements for benefits under 38 U.S.C. 
1151(a).  This change became effective September 2, 2004.  69 
Fed. Reg. 46426 (Aug. 3, 2004) (including the codification of 
38 C.F.R. § 3.361 which applies to such claims filed on or 
after October 1, 1997, and revising 38 C.F.R. § 3.358 to 
state that the section only applied to claims filed before 
October 1, 1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  VAOPGCPREC 16-92 
(Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

This new regulation merely codified the existing statutory 
provisions of 38 U.S.C.A. § 1151.  The language of the new 
regulation is in no way liberalizing and is not significantly 
different from the previous standard.  Therefore, the Board 
finds the veteran is not prejudiced by this decision.  See 
VAOPGCPREC 16-92; VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this case, the facts are essentially not in dispute.  In 
April 1984, the veteran sought treatment at a VA medical 
facility for complaints of right flank pain and difficulty 
urinating.  He underwent various diagnostic testing, 
including a KUB (which showed no kidney stones), a 
urinalysis, and a urine culture and sensitivity.  He was 
diagnosed with a urinary tract infection, placed on 
antibiotics and instructed to return to the clinic in one 
week.  

Four days later, the veteran sought follow-up care for on-
going burning during urination but no more flank pain.  He 
reported a history of a bladder infection in 1972 while on 
active duty and of having been treated with intravenous 
antibiotics and of having undergone an IVP (intravenous 
pyelogram) at that time.  The urine cultures were negative.  
He was diagnosed with questionable non-gonococcal urethritis 
and the antibiotics were changed.  He was instructed to 
return to the clinic if his condition did not improve.

The evidence does not show complications or further follow-
up.  The next VA outpatient treatment note is dated in 
September 1986 and addressed complaints related to the 
veteran's right ankle.  This suggests to the Board that the 
change in antibiotic resolved the veteran's symptoms.

In a September 1984 VA examination report, the veteran 
reported a history of a collapsed lung secondary to chemical 
contact, loss of strength, and pain in his right chest.  
Genitourinary examination revealed that his external 
genitalia were clear to examination and the prostate was 
benign.  The urinalysis was essentially negative except for 
occasional epithelial cells and occasional bacteria.  The 
final diagnoses did not include a kidney disorder of any 
kind.  

During the adjudication of the veteran's claims, he testified 
before the RO in May 1985.  At that time, he made no mention 
of a kidney problem, rather the emphasis was on the lungs, 
chest pain, retained steel in the right hand, a right ankle 
condition, residuals of a head injury, hypertension, a liver 
condition, a stomach problem, and a nervous condition.

In September 1985, the veteran was hospitalized for right 
ankle surgery.  An admission note reflected a past medical 
history of hypertension, collapsed right lung, right knee 
injury, and a questionable history of hepatitis and a kidney 
infection.  Physical examination revealed no genitourinary 
complaints of dysuria, hematuria, or frequency.  The 
physician noted a history of urinary tract infection in the 
past with no history of kidney stones or venereal disease.  

In an April 1986 hearing before the RO, the veteran testified 
about his collapsed lung, heel, right hand, right ankle, head 
injury, hypertension, stomach condition, liver condition, and 
nervous condition.  Subsequent medical evidence and claims 
adjudication focused primarily on a skull injury, right ankle 
condition, collapsed lung, right hand, hypertension, and a 
psychiatric disorder.  

In February 1987, the veteran was hospitalized for alcohol 
dependence, alcohol intoxication, post traumatic stress 
disorder, psychosis, probably paranoid schizophrenia, alcohol 
liver disease, and gastritis secondary to alcohol dependence.  
He was given some 17 discharge diagnoses but none that 
related to a urinary tract infection or kidney problems.  

A longitudinal review of the medical records (now 
consistently of six volumes of evidence on a myriad of 
issues) shows no further complaints of, treatment for, or 
diagnoses related to a urinary tract infection or kidney 
problems for many years.  In December 2002, the veteran 
underwent a renal ultrasound because of congestive heart 
failure, which was within normal limits.

In January 2003, the veteran was hospitalized with shortness 
of breath and productive cough.  A previous hospitalization 
was noted for anemia and chronic renal failure with 
proteinuria, the etiology of which was reported to be unknown 
but the treating physician had considered nephritic syndrome 
or amyloidosis.  The clinical impressions included renal 
failure, etiology unclear.  

A March 2003 kidney biopsy showed a diagnosis of focal and 
segmental glomerulosclerosis.  In June 2003, the veteran was 
started on dialysis.  A July 2003 note indicated that the 
veteran's anemia was likely secondary to renal insufficiency.  
More current treatment records reflect treatment for renal 
failure and the on-going need for dialysis.

In May 2003, the veteran filed a claim for a kidney condition 
and in July 2003 clarified that he was claiming that his 
treatment for a urinary tract infection in 1984 was the 
cause.  He asserts that VA was negligent in its care of his 
urinary tract infection.  The representative recently 
maintained that the claim should be remanded in order to 
obtain medical quality-assurance records.  He contends that 
the Board must determine whether such records even exist and 
if they are relevant to the veteran's claim.

Under the current law, it is simply not enough to assert an 
unsubstantiated claim; but rather, it must be shown that VA 
acted negligently in bringing about additional disability as 
a result of VA medical care.  In this case, the evidence does 
not support the claim.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  Although the veteran has offered 
his own opinion that his kidney failure was due to VA 
treatment, the Veterans Claims Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

There is no competent medical evidence which shows that the 
proximate cause of the veteran's kidney failure nearly 20 
years after treatment for a single urinary tract infection 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.  

In fact, the veteran has not even made any specific 
allegation as to the existence of any such fault on the part 
of the VA.  The Board concludes that the occurrence of a 
medical condition in the same general anatomical area 20 
years later does not, in and of itself, demonstrate fault.  

The evidence indicates that he underwent simple antibiotic 
treatment for a single urinary tract infection some 20 years 
prior to the date he was diagnosed with kidney failure.  The 
urinary tract infection appears to have resolved without any 
chronic residuals, as evidenced by the complete absence of 
complaints for many years thereafter.  

The veteran's unsubstantiated assertions, without more, fail 
to meet the standard for negligence, carelessness, fault, 
etc. on the part of VA.  He has not alleged how his care was 
negligent, he did not contend that he was allergic to the 
antibiotics or that there was a negligent delay in care, or 
offer any other single basis for his claim.  Rather, he 
contends, without a shred of evidence, that VA was negligent 
in some undefined way 20 years ago and he developed renal 
failure as a result.  

The medical evidence simply does not support his claim.  
Significantly, the evidence does not show the need for 
additional follow-up after the April 1984 incident.  Despite 
the current size of the claims file and the multiple medical 
records submitted on a myriad of other medical and 
psychological problems, the evidence does not show additional 
treatment or complaints regarding a urinary tract infection 
or kidney problems for many, many years.  

In addition, no treating or examining physician has ever 
suggested a medical nexus between the veteran's kidney 
failure and a single incident of urinary tract infection some 
20 years previously.  Accordingly, the Board concludes that 
the criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for kidney failure with anemia, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA, are not met.

Next, the veteran's representative recently requested that 
his case be remanded so that medical quality-assurance 
records can be obtain.  He contends that "if quality 
assurance records exist and are relevant to the veteran's 
claim, the duty to assist requires their consideration by the 
Secretary in the adjudication of the Veteran's claim."  
While the representative cites the VA adjudication manual 
instructions that bars requests for qualify assurance 
investigative reports in § 1151 claims, he contends that the 
adjudication manual conflicts with the provisions of §§ 5103A 
and 5705.  

Even accepting the representative's basic premise that all 
available records should be obtained, the evidence does not 
support a determination that such records exist and the 
representative does not so contend.  Rather, the evidence 
shows that the veteran sought treatment in April 1984 at the 
VA clinic on two occasions four days apart for a urinary 
tract infection.  He was treated with one type of antibiotic, 
and switched to another when his symptoms continued.  That 
appears to be the end of the incident.  There was no follow-
up treatment given thereafter, no indication that the veteran 
developed complications of any kind, and no suggestion that a 
"medical quality-assurance report" of any kind was 
generated.  

The request by the representative for medical quality-
assurance records, when there is no evidence that such 
records exists or would have even been generated, would serve 
no useful purpose.  As the Veterans Claims Court has stated: 
"VA's . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994).

As such, a remand to obtain medical quality-assurance records 
is not warranted.  There would be no possible benefit to 
remanding the claim, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).
 
In sum, without more, a single incident of treatment for a 
urinary tract infection, without contemporaneous evidence of 
complications of any kind and absolutely no supporting 
medical evidence establishing a medical nexus with any 
current disability, does not rise to the level of negligence 
or fault required of VA under the provisions of 38 U.S.C.A. 
§ 1151.  Simply put, the veteran's unsubstantiated claim is 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2003.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the January 2004 
SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  Further, the veteran 
requested and was scheduled for a hearing before the Board 
but failed to report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, because the evidence does not support the 
veteran's claim, there is no need for a specific medical 
opinion to address the issue.  Moreover, for the reasons 
discussed more fully above, the Board finds that remand is 
not needed to obtain medical quality assurance records.  The 
available medical evidence is sufficient for an adequate 
determination.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal.  Even though the notice was 
inadequate on these two elements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claims for benefits.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure with anemia, claimed as 
a result of treatment of a bladder infection at a VA medical 
facility.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


